547 F.2d 943
GAMBRELL TRANS-MOBILE, INC., and Adams Mobile HomeTransport, Inc., Plaintiffs-Appellants,v.GEORGIA PUBLIC SERVICE COMMISSION et al., Defendants-Appellees.
No. 76-1963

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1977.
Bates Block, Atlanta, Ga., for plaintiffs-appellants.
R. Douglas Lackey, Lois F. Oakley, Asst. Attys.  Gen., Arthur K. Bolton, Atty. Gen., Robert S. Stubbs, II, Chief Deputy Atty. Gen., Atlanta, Ga., for defendants-appellees.
Before GODBOLD, HILL and FAY, Circuit Judges.
PER CURIAM:


1
We affirm on the basis of our opinion in Wells Fargo Armored Service, Corp. v. Georgia Public Service Commission, 547 F.2d 938, 1977, No. 76-1866, decided today.

AFFIRMED


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casaulty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I